KLEIN, J.,
dissenting.
The issue, on this motion for disqualification, was whether the defendant would have a reasonable fear of judicial prejudice. Livingston v. State, 441 So.2d 1083 (Fla.1983). Although it was not necessary for the court to have granted the motion for disqualification in the violation of probation proceeding, the court did grant the motion, acknowledging that it was well-founded. Because the criminal case involved the same conduct which was the basis of the probation revocation proceeding, I conclude that appellant’s fears of judicial prejudice, as a result of the granting of the prior motion, were reasonable. I would grant the petition.